Citation Nr: 1736784	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-29 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left wrist disorder, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a lumbar spine disorder, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a cervical spine disorder, and if so, whether service connection is warranted.

4.  Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from December 1975 to June 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for left wrist, lumbar spine, cervical spine, and left shoulder disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for left wrist, lumbar spine, and cervical spine disorders were denied in a May 1999 rating decision; the Veteran did not appeal the decision.  

2.  Evidence associated with the claims file since the May 1999 rating decision is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for left wrist, lumbar spine, and cervical spine disorders.  


CONCLUSIONS OF LAW

1.  The May 1999 rating decision that denied claims of entitlement to service connection for left wrist, lumbar spine, and cervical spine disorders is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302 (b), 20.1103 (2016).
2.  The evidence received since the May 199 rating decision is new and material, and the claims for service connection for left wrist, lumbar spine, and cervical spine disorders are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Because of the Board's favorable disposition of the Veteran's petition to reopen the claims for entitlement to service connection for a left wrist condition, lumbar spine condition, cervical spine condition, and left shoulder condition, the Board finds that all notification and development needed to adjudicate fairly that part of the appeal has been accomplished.

II.  Decision  

Generally, a claim that has been denied in a final unappealed RO decision or an unappealed Board decision may not be reopened and allowed.  38 U.S.C. § 7105(c) (West 2014).  An exception to that rule is that if new and material evidence is presented or secured with respect to a claim, which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 (West 2014).  

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The threshold for determining whether new and material evidence has been submitted is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
At the time of the May 1999 rating decision, which denied service connection for left wrist, lumbar spine, and cervical spine disorders, the evidence of record consisted of the Veteran's service treatment records and VA examinations dated April 1999.  While service treatment records reflected complaints of the left wrist, lumbar spine, and cervical spine, the April 1999 VA examiner found no current diagnoses for the claimed disorders.  Without such evidence of a current disability for the claimed disorders, the RO concluded that service connection for left wrist, lumbar spine, and cervical spine disorders must be denied.  The Veteran was notified of the denial in a June 1999 letter, including his appeal rights, and he did not appeal the decision.  Thus, it is final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103.  

The Board has reviewed the evidence of record and finds that the Veteran has submitted new and material evidence to reopen the claims of service connection for left wrist, lumbar spine, and cervical spine disorders.  Since the May 1999 rating decision, the pertinent evidence received into the record includes results from a September 2011 VA examination and post-service treatment records.  The VA examination report and post-service treatment records reflect current diagnoses for all the claimed disorders.  Specifically the Veteran has been diagnosed with left wrist tendonitis, lumbar back strain, and cervical spine/strain.  See the September 2011 VA examination report.  

Because the newly submitted evidence provides diagnoses for the Veteran's claimed left wrist, lumbar spine, and cervical spine disorders, it is material because it bears directly and substantially upon the specific matter under consideration.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claims of service connection for left wrist, lumbar spine, and cervical spine disorders.  

Given the foregoing, the Board finds that the newly submitted evidence described above, to be both new and material.  Having submitted new and material evidence, the Veteran's claims on appeal are reopened.  38 U.S.C.A. § 5108 (West Supp. 2014); 38 C.F.R. § 3.156 (2016).

ORDER

As new and material evidence has been received, the claims of entitlement to service connection for left wrist, lumbar spine, and cervical spine disorders are reopened.  


REMAND

As noted above, the Veteran was afforded a VA examination in September 2011 for his claimed disorders.  While the examiner provided nexus opinions for the claimed disorders, the examiner failed to provide rationale with the opinions.  Additionally, the Veteran has not been afforded a VA examination for his left shoulder disorder.  As such, a remand is warranted to obtain VA examinations and medical opinions to determine whether the Veteran's left wrist, lumbar spine, and cervical spine disorders are caused by his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left wrist, lumbar spine, and cervical spine disorders.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file.  All records/responses received must be associated with the claims file.  

2.  After all available records have been associated with the Veteran's electronic file, schedule the Veteran for a VA wrist examination, to be conducted by a qualified examiner. 

The examiner must provide a diagnosis for each identified left wrist disorder.  In regard to EACH identified left wrist disorder, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service.  The examiner must also specifically consider the Veteran's lay statements regarding any continuous symptoms thereafter.

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report. 

3.  After all available records have been associated with the Veteran's electronic file, schedule the Veteran for a VA spine examination, to be conducted by a qualified examiner. 

The examiner must provide a diagnosis for each identified lumbar and cervical spine disorders.  In regard to EACH identified lumbar and cervical spine disorders, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service.  The examiner must also specifically consider the Veteran's lay statements regarding any continuous symptoms thereafter.

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report. 

4.  After all available records have been associated with the Veteran's electronic file, schedule the Veteran for a VA shoulder examination, to be conducted by a qualified examiner. 

The examiner must provide a diagnosis for each identified left shoulder disorder.  In regard to EACH identified left shoulder disorder, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service.  The examiner must also specifically consider the Veteran's lay statements regarding any continuous symptoms thereafter.

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report. 

5.  Once such development is completed, readjudicate the claims on appeal.  If the benefits remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and the case should be returned to the Board.  An appropriate period of time must be allowed for a response.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


